DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Status of Application
The amendments and response filed 13 January 2022 are acknowledged and have been considered in their entirety.  Claim 15 is new; thus, claims 1 and 3-15 are pending; claim 13 remains withdrawn as being drawn to non-elected subject matter and claims 1, 3-12 and 14-15 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following in part (i)(a): a nucleic acid modifying enzyme, wherein enzymatic activity of said enzyme depends on the presence of divalent cations in the reaction composition and wherein the nucleic acid modifying enzyme is selected from polymerases and transcriptases and comprises (1) a polymerase ……., and (2) a viral reverse transcriptase. 
The claim is confusing because the first part of (i)(a) suggests there is only one nucleic acid modifying enzyme inferred by recitation of an enzyme in the singular form which is either a polymerase or a transcriptase (this is highlighted in the bold/italicized sections of the claim above).  However, the second part of (i)(a) suggests both are required because it comprises a polymerase and a viral reverse transcriptase.  Thus, there is definitive inconsistency in the claim which renders the claim indefinite.  For purposes of examination, the claim will be interpreted as requiring both a polymerase and viral RT which is inferred from Applicant’s remarks (See, for instance, at p. 8, 2nd paragraph). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 3-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,633,697 in view of Farkas & Holland (Excerpt from Chapter 3: Overview of Molecular Diagnostic Techniques and Instrumentation, Reverse Transcription-Polymerase Chain Reaction, pp. 24-25, published in 2009 in Cell and Tissue Based Molecular Pathology) and Yang et al. (JACS, 2004 – cited herein). 
The instant claims are drawn to a method for regulation of a nucleic acid modifying enzyme activity in a reaction composition, comprising: (i) providing a reaction composition comprising: (a) a nucleic acid modifying enzyme, wherein enzymatic activity of said enzyme depends on presence of divalent cations in the reaction composition and wherein the nucleic acid modifying enzyme is selected from polymerases and transcriptases and comprises a (1) a polymerase from an organism of gene Thermus, Aquifex, Thermotoga, Thermocridis, Hydrogenobacter, Thermosynchecoccus, Pyrococcales, Thermococcus or Sulfolobus, or a nucleic acid polymerase from an organism selected from Thermus aquaticus, Aquifex aeolicus, Aquifex pyogenes, Thermus thermophilus, Thermotoga neopolitana, Thermus pacificus, Thermus effertssonii and Thermotoga maritima and (2) a viral reverse transcriptase (RT), (b) one or a plurality of divalent cations, (c) a chelating agent of binding constant 
The claims to the ‘697 patent in their broadest are drawn to a method for regulation of a nucleic acid modifying enzyme activity in a reaction composition, comprising: (i) providing a reaction composition comprising: a. at least one nucleic acid modifying enzyme, wherein enzymatic activity of said enzyme depends on presence of divalent cations in the reaction composition and wherein the nucleic acid modifying enzyme is selected from: (1) a nucleic acid polymerase from an organism of genus Thermus, Aquifex, Thermotoga, Thermocridis, Hydrogenobacter, Thermosynchecoccus, Thermoanaerobacter, Pyrococcales, Thermococcus, Bacillus, or Sulfolobus; (2) a nucleic acid polymerase from an organism selected from Aquifex aeolicus, Aquifex pyogenes, Thermus thermophilus, Thermus aquaticus, Thermotoga neopolitana, Thermus pacifcus, Thermus eggertssonii and Thermotoga maritima;, b. one or a plurality of divalent cations, c. a chelating agent of binding constant pK to which said divalent cation reversibly binds to form a complex, wherein binding of said divalent cation to the chelating agent is dependent on pH of the reaction composition and wherein the chelating agent has a log pK value of greater than 1.2 at pH 7.2, d. a buffering system having an acid dissociation constant that is temperature dependent, such that a change in temperature in the reaction composition results in a change of pH of the reaction composition, and e. substrate for said enzyme; and (ii) amplifying the substrate for said enzyme in a temperature cycling amplification reaction which comprises a plurality of cycles of reversibly changing the temperature in the reaction composition to cause a pH change in the reaction composition, such that the divalent cations which are reversibly bound to the chelating agent are released from the complex, wherein the enzyme is thereby activated or enzymatic activity of the enzyme is increased relative to the activity prior to said step of changing the temperature, and wherein the nucleic acid target sequence is specifically amplified to obtain a specific amplification product at a level that is greater than the level of specific amplification product that is obtained when the chelating agent is not present.
The ’697 patent, however, does not recite anything regarding including a viral reverse transcriptase.
Taq DNA polymerase, for amplification, see p. 23-25).    
	Yang et al. detail that DNA polymerases fall into seven diverse categories, including Taq DNA polymerase and reverse transcriptases, all of which require Mg2+ or Mn2+ for activity (See Introduction, especially pp. 8441-8442).  
	Therefore it would have been obvious to one of ordinary skill in the art to modify the ‘697 patent to further include a viral reverse transcriptase for controlling the enzymes of a nucleic amplification methods, wherein said enzymes activities are both controlled by the presence or absence of Mg2+ or Mn2+ for activity, because reverse transcriptases are well known to be utilized in conjunction with other polymerases for RT-PCR for detection of viral RNA.  This would motivate one skilled in the art wanting to detect viral RNA to add said viral reverse transcriptase to the claims/methods of the ‘697 patent.  One skilled in the art would have a reasonable expectation of success given how long RT-PCR has been around and given that both enzymes activities utilized in RT-PCR are controlled by the same require Mg2+ or Mn2+ ions for activity.  
	Thus, the instant claims stand rejected for obvious double patenting in view of the claims from the ‘697 patent in combination with the secondary references of Farkas & Holland and also Yang et al.

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicants traverse the rejection of record under non-statutory double patenting over US patent 10,633,697 and state that the instant claims require both polymerases 
	The Examiner has considered this remark but does not find it convincing given the modified ODP rejection above which utilizes secondary reference which would render obvious the addition of an RT to the patented claims of the ‘697 patent.  It is noted, the use of a secondary reference is indeed permissible in an ODP rejection and it is not only the claims which the Examiner is allowed to rely upon – See MPEP 804.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        21 January 2022